 In the Matter of CENTRAL MAINE POWER COMPANYandINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS(A. F. L.)Case No. B-4127.-Decided November 3, 1912Jurisdiction:gas and electric utility industry.Investigation and Certification of Representatives:existence of question : refusalto recognize any organization until certified by the Board ; election necessary.Unit Appropriatefor CollectiveBargaining:all groundmen, groundmen drivers,linemen, station and substation operators and maintenance employees,metermen and meter testers, and servicemen of the Western Division.Skelton & Mahon, by Mr. John J. Mahon,,of Lewiston, Maine, andMr. William H. Dunham,of Augusta, Maine, for the Company.Mr. Aaron J. Bronstein,of Boston, Mass., for the I. B. E. W.Mr. Frank W. Linnell,of Auburn, Maine, for the Association.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION,STATEMENT OF THE CASEUpon petition and amended petition duly filed by the InternationalBrotherhood of ElectricalWorkers (A. F. L.),s herein called theI.B. E. W., alleging that a question affecting commerce had arisenconcerning the representation of employees at the Western Divisionof Central Maine Power Company, Augusta, Maine, herein called theCompany, the National Labor Relations Board provided for anappropriate hearing.upon due notice before Robert E. Greene, TrialExaminer.Said hearing was held at Augusta, Maine, on August7, 1942.The Company, the I. B. E. W., and Associated Power Work-ers of Maine, herein called the Association, appeared, participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.At the hearing the I. B. E.W. moved to strike testimony concerning any claims of representa-45 N. L. It. B.; No. 52.328 0CENTRAL MAINE POWER, COMPANY329tion made by the Association other than for the Western Division.The Trial Examiner reserved ruling.The motion is hereby denied.After the hearing was concluded, the parties entered into a stipula-tion providing that a compilation, attached to the stipulation, show-ing claims of authorization for the purpose of representation by bothorganizations in divisions other than the Western Division, be madea part of the record. Said stipulation and compilation are herebymade a part of the record.On August 20, 1942, the Association filed a brief, and on August21, 1942, the Company and the I. B. E. W. filed briefs, which theBoard has considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYCentralMaine Power Company, a Maine corporation, is engagedin the generation and distribution of electricity, and in the gas andwater business.The Company serves 226 towns and cities, locatedprincipally in the central and western portions of the State of Maine,with electric service.It serves gas in 8 cities and towns, from 3separate gas plants and distribution systems. It has 2 water systems,one located in Bridgton, and the other in Limerick, Maine. TheCompany's method of producing power is by hydroelectric and steamgeneration, together with 1 Diesel plant and 1 gasoline stand-by sta-tion.The Company sells power to, and purchases power from, othercompanies.The Company's principal hydroelectric and steam plantsare interconnected by transmission lines (with 2 isolated exceptions),so that hydroelectric and steam generation over the entire system areentirely interchangeable.The Company has 1179 miles of transmis-sion lines.For the year ending May 31, 1942, the Company made totalkilowatt-hour sales of 583,759,492 to companies engaged in interstatecommerce, to interstate means of communication, to interstate carriers,and to Federal Government agencies.II.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Electrical Workers is a labor organi-zation affiliated with the American Federation of Labor, admitting tomembership employees of the Company.The Associated Power Workers of Maine is an unaffiliated labororganization, admitting to membership employees of the Company. 0330DECISIONS OF NATIONAL LABOR..RELATIONS BOARDIII.THEQUESTION CONCERNING REPRESENTATION'In July, 1941, the I. B. E. W. began its organizational campaign.On September 2, 1941, the I. B. E. W. informed the Company that itsemployees had affiliated with the I. B. E. W., Local #484, and re-quested a conference.Subsequent thereto, a conference was held onSeptember 12.On January 19, 1942, the I. B. E. W. informed theCompany that many employees of the Western Division of the Com-pany had become affiliated with the I. B. E. W., Local #484, and re-quested a conference.Pursuant thereto, a conference was held.Asa result of these requests, conferences, and conversations between the.Company and the I. B. E. W., the Company, on or about March 31,1942, advised the I. B. E. W. that the unit requested by the I. B. E. W.was inappropriate.-I.. VA report prepared by the Regional Director and introduced inevidence at the hearing indicates ' that the I. B. E. W. represents asubstantial number of employees in the unit hereinafter found to beappropriate.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITThe I. B. E. W. contends that a unit consisting of employees oftheWestern Division of the Company, with certain inclusions andexclusions noted below, is appropriate.The Association and theCompany urge that a system-wide unit is appropriate and, in addi-tion, differ with the I. B. E. W. as to the classifications of employees'to be included and excluded.The Company's headquarters is at Augusta, Maine. Located thereare the general office and departments of various kinds.The field'The Regional Director reported that the I. B. E. W. submitted 56 application-for-mem-bership cards, 23 dated between July 19, 1941, and April 1942, and 33 undated.Of the 56cards presented, 45 bear apparently genuine signatures of persons whose names appear onthe Company's pay-roll list submitted by it on May 4, 1942. Said pay roll contained 81names of persons in the unit hereinafter found to be appropriate.At the hearing theI.B. E W submitted to'the`Trial Examiner 5 additional cards bearing apparently genuinesignatures of persons whose names appear on the Company's pay roll submitted on May 4,1942The regional director further reported that the Association submitted, in supportof its claim to represent a majority of the Company's employees, a typewritten list con-taining 220 names of persons purporting to be members of the AssociationOf the 220names on this list, 1 was the name of a person whose name appears on the Company's pay-roll list of persons in the unit hereinafter found to be appropriate.At the hearing,,the'Association presented to the Trial Examiner 74 application cards dated between April 16and August 6, 1942. Of the 74 cards submitted, 67 bear apparently genuine signatures,'and 14 are apparently genuine signatures of persons whose names appear on the Company'spay roll submitted May 4, 1942, in the unit hereinafter found to be appropriate. CENTRAL :MAINE =POWE'I^-COMPANY331organization consists of 'other various units : a separate' operatingdepartment consisting of the stations' department; a separate oper-ating unit for the transmission department; and the distribution andcommercial operations are handled by various units called districts,of which there are 17.These districts, in turn, are grouped (withone exception, which is isolated in the Jackmanarea)into 4 geo-graphidal divisions, the Western Division, Eastern Division, NorthernDivision, and Central-Southern Division.TheWestern Division,with headquarters at Lewiston, Maine, consists of 5 districts.The general superintendent, whose office is located in Augusta,heads the operations of the Company.Each district has a districtsuperintendent who supervises the various commercial and distribu-tion operations of that particular district.The divisionsare simi-larly supervised by division managers, who have general supervisionover the districts within their divisions.Division managers reportdirectly to the general superintendent.The operations of all divisionsare comparable. In Augusta, the Company formulatesitsgeneralpolicy with respect to wages, hours, and working conditions, whichpolicy is administered locally by the districts and divisions.Suchmatters as the hiring, changing of classifications, and the dischargeor removal of employees require the final authorization of the generaloffice in Augusta after having been initially passed on by the districtsuperintendent and.the division manager.Wages, hours, and work-ing conditions of employees in comparable jobs throughout the divi-sions are similar.Employeesin onedivision are not frequentlytransferred to other divisions exceptin casesof emergency.Vacan-cies are filled by candidates from any part of the Company's system.Although a system-wide unit, as urged by the Company and theAssociation, would not be inappropriate, the record shows that theemployees in the Western Division are an integrated and,identi-fiable-group and can-effectively function as a unit for the purposes ofcollective bargaining, pending more complete organization in theother divisions, and it appears that the I. B. E. W. represents a sub-stantial number of them.Under these circumstances, we find thata unit limited to employees in the Western Division is appropriate.Our finding in this respect, however, does not preclude ' a laterdetermination that a larger unit is appropriate when effectiveorganization has extended to employees in other parts of the Com-panv's system.2-`The I. B. E. W. contends that the appropriate unit should includeall groundmen, groundmen drivers, linemen, station and substation2Matter ofSouthernCalifornia Gas CompanyandUtilityWorkers OrganizingCommittee,Local 114,C., I.0., 31 N. L.R. B. 461;Matter of Oklahoma Gas & Electrsc CompanyandInternational Brotherhood of ElectricalWorkers of Oklahoma City,Local B-1141,42N. L.R. B. 750.Cf.Matter of PacificGas and Electric CompanyandInternational Brotherhoodof Electrical Workers, etc.,44 N. L.It.B 665. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperators and maintenance employees, and metermen and meter test-ers of the Western'Division; and that executives, working foremenor head linemen, specialists, salesmen, town representatives, clericalemployees, meter readers, servicemen, the janitor, transmission line-men, and garage employees should be excluded. The Associationwould include all employees except executives, supervisory employeesother than working foremen or head linemen, and clerical employeeshaving access to confidential records.The Company would excludeonly executives, working foremen or head linemen, town representa-tives, specialists, salesmen, and clerical employees working on con-fidential records.Town representatives, salesmen, and specialists.The I. B. E. W.and the Company agree that these classifications should be excluded,but the Association would include them.Town representatives arelocated in small communities which do not, as a rule, maintain offices.The Company employs 27, 4 of whom are in the Western Division.Their duties consist of taking care of all distribution work, togetherwith temporary assistance from time to time, reading meters, doingcustomer's contact work, and assisting in maintaining' service.Weconclude that these employees are representatives of management.Salesmen are located in places where the Company has stores andoffices.Most of these employees are on a commission basis.Wefind that their work is not similar to that engaged in by the em-ployees who the I. B. E. W. contends constitute an appropriate unit.Specialists are a group of technically trained employees engaged invarious forms of sales work, particularly consulting work, and engi-neering, including construction engineering and other work of thatnature.We conclude that specialists are technical employees.Weshall exclude town representatives, salesmen, and specialists fromthe unit.Clerical employees.The I. B. E. W. would exclude all clerical em-ployees, whereas the Company and the Association would excludeonly those who have access to confidential records. Since theseemployees are engaged in duties of a purely clerical nature, we shallexclude them from the unit.Meter readers and servicemen.The I. B. E. W. desires the exclu-sion of both these groups; the Association and, apparently, the Com-pany would include them.Meter readers read meters and makeminor repairs on the meters. It appears that the work of thesemeter readers approximates clerical work in character.For thisreason we shall exclude them from the unit. Servicemen work oncustomers' appliances on the customers' premises, repairing the ap-pliances and also doing motor work and repairs on wiring in resi-dences, commercial and industrial places.We conclude that theservicemen's duties are similar to those of employees sought to be in- CENTRAL MAINE POWER COMPANY333eluded by the I. B. E. W. in the appropriate unit.We shall thereforeinclude them in the unit.Working foremen or head linemen.The Company and the I. B.E.W. would exclude these employees ; the Association would includethem.Working foremen or head linemen have supervision of aparticular unit of men who may be working on a certain job. Thehead linemen or working foremen have authority to hire temporaryemployees, subject to the approval of the general office at Augusta.We conclude that these employees are supervisory and shall excludethem from the unit.Janitor.The I. B. E. W. desires his exclusion, and the Associationand, apparently, the Company would include him.The Companyemploys but one janitor in the Western Division engaged in janitorialduties.We shall exclude him from the unit.Transmission linemen and garage employees.The I. B. E. W. de-sires the exclusion of these groups; the Association and, apparently,the Company would include them. Transmission linemen construct,new transmission lines and handle maintenance and repairs of exist-ing lines.They may be called upon to go into any part of the Com-pany's system.The transmission department also has patrolmen whoare not repairmen; they patrol the transmission lines periodicallyfor any defects.There are no transmission employees, except onepatrolman, located within the geographical limits of theWesternDivision.Garage employees make repairs and service the cars andtrucks of the Company at the Company's garage in Augusta.Thereare no garage employees in the Western Division.We shall excludeboth these groups from the unit.We find that all groundmen, groundmen drivers, linemen, stationand substation operators and maintenance employees, metermen andmeter testers, and servicemen of the Western Division of the Com-pany, exluding executives, working foremen or head linemen, sales-men, town representatives, specialists, clerical employees,meterreaders, the janitor, transmission linemen, and garage employees,constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act.V. THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of our Direction of Elec-tion, subject to the limitations and additions set forth in the Direction. 334DECISIONSOF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Central MainePower Company, Augusta, Maine, at its Western Division,an elec-tion by secret ballot shall be conducted as early' as possible,' but notlater than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the FirstRegion, acting in'this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 10, of said Rules. andRegulations, among all employees of the Company in the unit foundappropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction, in-cluding employees who did not work during said pay-roll period be-cause they were ill or on vacation or in the active military service ortraining of the United States, or, temporarily laid off, but excludingany who have since quit or been discharged for cause, to determinewhether they desire to be represented by International Brotherhoodof ElectricalWorkers, Local x$484 (A. F. L.), or by the AssociatedPower Workers of,Maine, for,the purposes of collective bargaining,or by neither.